     DANIEL MALAKAUSKAS, Cal. Bar No.: 265903
 1
     MALAKAUSKAS LAW, APC
 2   7345 South Durango Drive
     Suite B-107-240
 3   Las Vegas, NV 89113
     Tel: 866-790-2242 / Fax: 888-802-2440
 4
     daniel@malakauskas.com
 5
     Attorney for Plaintiff: Meryl Pomponio
 6
 7
                                     UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9
                                            SACRAMENTO DIVISION
10                                                            Case No.: 2:20-cv-01844-JAM-KJN
     MERYL POMPONIO,
11
                            Plaintiff,
12                                                            ORDER GRANTING REQUEST FOR
13   v.                                                       EXTENSION TO FILE DISMISSAL
                                                              DOCUMENTS
14 KOHL’S DEPARTMENT STORES, INC., as
   an entity and doing business as “Kohl’s
15 Vallejo”, JACKRABBIT LLC, and DOES 1-50,
16 Inclusive,
17                       Defendants.

18                                                      ORDER:
19          IT IS HEREBY ORDERED, Good Cause Shown, that the Parties be GRANTED an
20   additional thirty (30) days to file Dismissal Documents.
21
22   Dated: May 5, 2021                                 /s/ John A. Mendez
                                                        THE HONORABLE JOHN A. MENDEZ
23
                                                        UNITED STATES DISTRICT COURT JUDGE
24
25
26
27
28




                          Order Granting Request for Extension to File Dispositional Documents
                                                                                                 1
